ON PETITION FOR REHEARING
DOWNEY, Judge.
On petition for rehearing appellant suggests that we overlooked the fact that the petition for certiorari in the circuit court is controlled by Rule 1.640 RCP, and thus his motion filed pursuant to Rule 1.540 RCP, was appropriate. However, as pointed out in the Author’s Comment to Rule 1.640 RCP:
“In terms of the procedure to be followed in the circuit court, once jurisdiction has been properly invoked, Florida Appellate Rule 4.7 establishes that the Florida Appellate Rules shall govern procedure in the circuit courts in the exercise of their appellate jurisdiction.” 31 F.S.A. 384, 387 (1967).
Accordingly, the petition for rehearing is denied.
OWEN and MAGER, JJ„ concur.